DREW, J.,
dissenting.
hThe Shreveport City Council declined to grant a permit for the construction of Forbing Ridge Road, as required by Section 78-56 of the city ordinances.
The phrase “any streets of the city” properly pertains to all streets located within the city limits, not necessarily owned or maintained by the municipality.
Surely the defendants sought a permit from the council for a valid reason. If council approval was not necessary, why go through a meaningless theatrical process?
The permit was required, but not granted. For whatever reason, the council declined to act on the requested approval.
Accordingly, I respectfully dissent, as I would reverse the decision1 of the trial court, grant the preliminary injunction, and let the chips fall where they may.
APPLICATION FOR REHEARING
Before BROWN, STEWART, DREW, MOORE and LOLLEY, JJ.
L Rehearing denied.
DREW, J., would grant rehearing.

. I strongly disapprove of the language used by counsel for the appellant in referring to an action of the trial court (Footnote 14 of plaintiffs' original brief). Plaintiffs should have used less confrontational language in noting their complaints. See U.R.C.A. 2-12.4.